Hamiltow, Judge,
delivered the following opinion:
1. TJpon the argument it was confessed that the verification of the' petition was improper, in that it was made by the petitioner before his attorney. Administering an oath is a quasi judicial matter, and the ordinary rule, applies that a person in interest cannot act. Note in 95 Am. Dec. 378; Jarvis-Conklin Mortg. Trust Co. v. Willhoit, 84 Fed. 515. The amended petition, however, has now been verified before another official, and so the point is taken out of the’case.
2. The demurrer as refiled raises the question of proper allegations in a petition in bankruptcy seeking to allege, under the bankruptcy law, the point as to hindering, delaying, or defrauding creditors. Bankruptcy Act 1898, § 3. It is contrary to the spirit of the bankruptcy law to require more detail than the creditors could probably furnish. Be Mero, 12 Am. Bankr. Bep. 171. And it is also true that, if there is an intent to hinder or delay creditors, fraud is unnecessary, although it will frequently coexist. Be Hughes, 183 Fed. 872, 25 Am. Bankr. *280Rep. 556. But allegations should be more definite than merely to furnish the possibility of such intent. It must appear from them that the purpose of the debtor at the time of making transfers was to put his property beyond the reach of creditors. This seems to be the fair construction of the amended petitions.
The demurrer therefore is overruled. It is so ordered.